               Case 8:20-cv-01212-PJM Document 20 Filed 05/15/20 Page 1 of 1



                                     UNITED STATES DISTRICT COURT
                                         DISTRICT OF MARYLAND

  PETER J. MESSITTE                                                                   6500 CHERRYWOOD LANE
UNITED STATES DISTRICT JUDGE                                                        GREENBELT, MARYLAND 20770
                                                                                            301-344-0632


                                               MEMORANDUM

      TO:            Counsel of Record

      FROM:          Judge Peter J. Messitte

      RE:            Sharon Bauer, et al. v. Marc EIrich, et al.
                     Civ. No. PJM-20-l212

      DATE:          May 15,2020

                                                      ***
      This Order confirms the briefing schedule in the above captioned case as agreed upon by the parties
      this afternoon.

              May 26, 2020           Cross Motions for Summary Judgment due

              June 5, 2020           Oppositions to Cross Motions for Summary Judgment due

              June 10, 2020          Replies to Oppositions due

      The briefings shall address all issues, including the Constitutional issue.

      Despite the informal nature of this ruling, it shall constitute an Order of the Court and the Clerk is
      directed to docket it accordingly.



                                                                   P ER J. MESSITTE
                                                            UNITED STATES DISTRICT JUDGE

      cc:     Court File
